DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 4-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended on 2/4/2022. Specifically, the prior art fails to teach, “acquiring, by the Wi-Fi wireless transmission module, a frequency offset between a central frequency of the Wi-Fi wireless transmission module and a central frequency of the AP according to the specific data packet” and “wherein in response to determining that the Wi-Fi wireless transmission module operates in the STA mode, the method comprises: in response to determining that an STA interface of the Wi-Fi wireless transmission module is unconnected to any AP, in response to determining that the STA interface is in an idle mode, keeping the frequency offset unchanged, and in response to determining that the STA interface is not in the idle mode, executing a non-connection scan; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the surrounding AP, keeping the frequency offset unchanged, and in response to determining that the Wi-Fi wireless transmission module fails to receive the specific data packet of the surrounding AP, modifying the frequency offset and initiating an enforced scan; in response to determining that the specific data packet is received after the frequency offset is modified and the enforced scan is executed, executing the frequency offset tracking, and in response to determining that the specific data packet is not received after the frequency offset is modified and the enforced scan is executed, returning the frequency offset tracking to an initial value; in response to determining that the STA interface attempts to get connected to the designated communication AP, executing a connection scan; in response to determining that the Wi-Fi wireless transmission module receives the specific data packet of the designated communication AP, keeping the frequency offset unchanged, and in response to 
Gerdes et al. (“Gerdes”) (US 20170311205 A1) teaches ¶0036-40, Figure 1, device B can operate as a STA when it receives 108 from base station A, and as a STA and AP when it sends 110 to downstream devices, and Figure 2 shows transceiver of device B, with CAREX 206, and modulated signal e.g. 108 from AP is input see ¶0063-64, and Figure 3A, ¶0064-68 and ¶0073-82, CAREX takes signal from AP, determines a central frequency of the input AP signal, and comparing to a central frequency of the wireless device, produce an error signal or offset that is corrected. Gerdes fails to teach the further steps taken in the STA mode as in the amended claim limitations cited previously. Prajapati et al. (US 20130155931 A1) ¶0076 teaches correcting a timing error to synchronize clocks between slave and master but also fails to teach the amended portions of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478